UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 03-7884



STEPHEN DEAN LOUGHREY,

                                             Petitioner - Appellant,

          versus


D. MAHON, Warden,

                                              Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  David G. Lowe, Magistrate
Judge. (CA-03-254)


Submitted:   April 19, 2004                 Decided:   April 29, 2004


Before NIEMEYER, WILLIAMS, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Stephen Dean Loughrey, Appellant Pro Se. Thomas Drummond Bagwell,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Stephen   Dean    Loughrey   seeks    to   appeal   the   district

court’s order dismissing his 28 U.S.C. § 2254 (2000) petition.

Loughrey cannot appeal this order unless a circuit judge or justice

issues   a   certificate      of   appealability,    and   a   certificate   of

appealability will not issue absent a “substantial showing of the

denial of a constitutional right.”            28 U.S.C. § 2253(c)(2) (2000).

A habeas appellant meets this standard by demonstrating that

reasonable jurists would find that his constitutional claims are

debatable and that any dispositive procedural rulings by the

district court are also debatable or wrong.                See Miller-El v.

Cockrell, 537 U.S. 322, 326 (2003); Slack v. McDaniel, 529 U.S.

473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683 (4th Cir. 2001).

We have independently reviewed the record and conclude Loughrey has

not made the requisite showing. Accordingly, we deny a certificate

of appealability and dismiss the appeal.

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                       DISMISSED




                                      - 2 -